Citation Nr: 0027743	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  00-11 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to an increased evaluation for traumatic 
arthritis of the lumbar spine, currently rated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



FINDINGS OF FACT

1.  The appellant in this case served on active duty between 
November 1962 and November 1987.

2.  On October 3, 2000, prior to the promulgation of a 
decision in the appeal, the Board received written 
notification from the appellant that he sought to withdraw 
his appeal on the issue of entitlement to an increased 
evaluation for traumatic arthritis of the lumbar spine, rated 
as 10 percent disabling.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  The appellant has 
withdrawn this appeal in writing and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 

